 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ALLEN HAMMLER,                                        Case No. 1:19-cv-00373-AWI-SAB-PC

12                    Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                           MOTION FOR EXTENSION OF TIME TO
13            v.                                           FILE OPPOSITION TO MOTION FOR
                                                           SUMMARY JUDGMENT
14   CLARK, et al.,
                                                           (ECF No. 128)
15                    Defendants.

16

17            Plaintiff is proceeding pro se and in forma pauperis in this civil rights action pursuant to

18 42 U.S.C. § 1983. On June 22, 2021, the Court received the instant motion for a ruling on the

19 first motion for extension of time and a request for a second thirty-day extension. (ECF No. 128).
20 Plaintiff states that on May 11, 2021, he forwarded a motion for extension of time to file an

21 opposition to the motion for summary judgment and has not yet received a ruling. Plaintiff

22 requests a second thirty-day extension “for just cause and in good faith.” (Id. at 2).

23            The Court notes that it did not receive Plaintiff’s first motion for extension of time.

24 Although Plaintiff does not provide the Court with any reason for the extension request, the

25 Court will grant Plaintiff a thirty-day extension in light of his pro se status and in the interest of

26 justice.
27 ///

28 ///


                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff is granted THIRTY (30) days

 2 from the date of service of this order to file an opposition to the motion for summary judgment.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     June 23, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
